Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 25, 2021

                                      No. 04-20-00531-CV

                                        Janet AHMAD,
                                           Appellant

                                                v.

 BLUFFVIEW GREENS HOMEOWNERS ASSOCIATION, INC., Joseph Battaglia, David
       M. Garrett, Allan R. Manka, and Firstservice Residential San Antonio, LLC,
                                       Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI02963
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

       Appellee’s brief was originally due February 22, 2021; however, the court granted an
extension of time until March 24, 2021. Appellee has filed a motion asking for a further thirty-
day extension of time to file the brief.

        We grant the motion and order Bluffview Greens Homeowners Asociation, Inc. to file
its appellee's brief by April 23, 2021. Counsel is advised that no further extensions of time will
be granted absent a motion, filed before the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court